Title: To Thomas Jefferson from André Limozin, [26 September 1787]
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
[26 Sep. 1787]

I am very sory that your Excellency’s last dispatch of the 24th instant arrived too late for the Packet and for the Ship bound for Philada., they having Saild both yesterday. The accounts your Excellency is pleas’d to give me are most alarming for our trade.
We have been informed yesterday by the Packet arrived from Portsmouth that there is now a general Press for the Sailors thro all England, that Seven Dutch Ships are already taken, Sailors Confined amongst these Ships. There are 3 Men of War. Your Excellency’s inclosed shall be forwarded to New York in the Course of ten days.
I am with the highest regard your Excellency’s Most Obedient & very Humble Servant,

Andre Limozin

 